

117 HR 5540 IH: Cosmetic Safety for Communities of Color and Professional Salon Workers Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5540IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Schakowsky (for herself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act and the Federal Food, Drug, and Cosmetic Act with respect to cosmetic safety, with an emphasis on communities of color and professional salon workers, and for other purposes.1.Short titleThis Act may be cited as the Cosmetic Safety for Communities of Color and Professional Salon Workers Act of 2021.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Research on health disparities impacting communities of color.Sec. 4. Research on health concerns impacting professional nail, hair, and beauty salon workers.Sec. 5. Support for creating safer alternatives.Sec. 6. Professional salon product ingredient disclosure in labeling and on websites.Sec. 7. Translation of and access to safety data sheets.Sec. 8. Interagency Council on Cosmetic Safety.Sec. 9. Inclusion of communities of color in ingredient review.3.Research on health disparities impacting communities of colorPart P of title III of the Public Health Service Act (42 U.S.C. 280 et seq.) is amended by adding at the end the following:399V–7.Research on health disparities related to cosmetics impacting communities of color(a)In generalThe Secretary shall—(1)conduct, or award grants for, research relating to basic, epidemiological, and social scientific investigations into—(A)the chemicals that are linked to adverse health effects and most commonly found in cosmetics marketed to women and girls of color, including beauty, personal hygiene, and intimate care products;(B)the use of cosmetics containing such chemicals by women and girls of color across their lifespans; or(C)the specific adverse health effects experienced by women and girls of color from exposure to unsafe chemicals present in cosmetics used by them; and(2)disseminate the results of the investigations conducted or supported under paragraph (1) to help communities identify and address potentially unsafe chemical exposures in the use of cosmetics.(b)ReportNot later than 5 years after awarding the first grant under subsection (a), the Secretary shall make publicly available and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the results of the investigations conducted or supported under subsection (a), including—(1)summary findings on—(A)marketing strategies, product categories, and specific cosmetics containing chemicals linked to adverse health effects; and(B)the demographics of the populations marketed to and using these cosmetics; and(2)recommended public health information strategies to reduce potentially unsafe exposures from cosmetics.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $7,500,000, for the period of fiscal years beginning with the fiscal year including the date of enactment of this section and running through the fifth fiscal year commencing after such date of enactment. .4.Research on health concerns impacting professional nail, hair, and beauty salon workersPart P of title III of the Public Health Service Act (42 U.S.C. 280 et seq.), as amended by section 4, is further amended by adding at the end the following:399V–8.Research on health concerns impacting professional nail, hair, and beauty salon workers(a)In generalThe Secretary shall—(1)conduct, or award grants for, research relating to basic, epidemiological, and social scientific investigations into—(A)the chemicals that are linked to adverse health effects and most commonly found in cosmetics used by professional nail, hair, and beauty salon workers;(B)the types and categories of professional salon products containing such chemicals and the availability of safer alternatives; or(C)the specific adverse health effects experienced by professional nail, hair, and beauty salon workers from exposure to unsafe chemicals present in cosmetics used in nail, hair, and beauty salons; and(2)disseminate the results of the investigations conducted or supported under paragraph (1) to help professional nail, hair, and beauty salon workers identify and eliminate potentially unsafe chemical exposures in their workplace.(b)ReportNot later than 5 years after awarding the first grant under this section, the Secretary shall make publicly available and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the results of the investigations conducted or supported under subsection (a), including—(1)summary findings, with respect to professional nail, hair, and beauty salon workers, on—(A)chemicals of concern and products and product categories containing ingredients linked to adverse health effects; and(B)the demographics of the populations using these products and product categories; and(2)recommended occupational health information strategies for professional nail, hair, and beauty salon workers to reduce potentially unsafe exposures to cosmetics.(c)DefinitionsIn this section:(1)The term ingredient means an intentionally added chemical in a cosmetic that has a technical or functional effect, including—(A)the breakdown products of an intentionally added chemical that also have a functional or technical effect in the cosmetic;(B)a fragrance, flavor, preservative, or colorant (and the components thereof); and(C)any individual component that the Secretary deems an ingredient for purposes of this section.(1)The term salon worker means a cosmetologist, nail technician, barber, or esthetician who applies or administers a cosmetic within the scope of their business practices.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $7,500,000, for the period of fiscal years beginning with the fiscal year including the date of enactment of this section and running through the fifth fiscal year commencing after such date of enactment. .5.Support for creating safer alternatives(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Commissioner of Food and Drugs, in consultation with the Administrator of the Environmental Protection Agency, shall award grants to support research focused on the design of cosmetic chemicals that have no inherent toxicity or association with adverse health effects.(b)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing to focus on—(1)replacing chemicals in professional cosmetic products used by professional nail, hair, and beauty salon workers with chemicals that are not associated with adverse health events;(2)replacing chemicals in cosmetic products marketed to women and girls of color, including any such beauty, personal hygiene, and intimate care products, with chemicals that are not associated with adverse health events; or(3)providing assistance in creating safer product formulations to minority-owned cosmetic companies that are manufacturing and marketing cosmetic products to women or girls of color or professional nail, hair, and beauty salon workers.(c)DefinitionIn this section, the term salon worker means a cosmetologist, nail technician, barber, or esthetician who applies or administers a cosmetic within the scope of their business practices.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for the period of fiscal years beginning with the fiscal year including the date of enactment of this section and running through the fifth fiscal year commencing after such date of enactment.6.Professional salon product ingredient disclosure in labeling and on websites(a)In generalChapter VI of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.) is amended by adding at the end the following:604.Professional salon product ingredient disclosure in labeling and on websites(a)In generalThe Secretary shall require that—(1)the label on each package of cosmetics for professional use bears a declaration of the name of each ingredient in such cosmetic in descending order of predominance; and(2)the internet website of any company manufacturing, distributing, or selling cosmetics for professional use bears a declaration of the name of each ingredient in each such cosmetic in descending order of predominance.(b)Adjustments for label size(1)Rules for small productsNot later than 6 months after the date of the enactment of this section, the Secretary shall issue regulations that apply to any cosmetic for which the packaging is not of sufficient size to bear a label that meets the requirements of subsection (a). (2)Requirements for disclosing to customers and clientsThe regulations under paragraph (1) shall establish requirements for listing ingredients on the label of such cosmetics and additional requirements, as appropriate.(c)DefinitionIn this section:(1)IngredientThe term ingredient means an intentionally added chemical in a cosmetic that has a technical or functional effect, including—(A)the breakdown products of an intentionally added chemical that also have a functional or technical effect in the cosmetic;(B)a fragrance, flavor, preservative, or colorant (and the components thereof); and(C)any individual component that the Secretary deems an ingredient for purposes of this section.(2)Professional useThe term professional use means—(A)the application of a cosmetic to a human customer or client that is intended only for use by an employee or contractor, in settings such as cosmetology, nail care, barbering, esthetics, spa, and other professions as determined by the Secretary through regulation; or(B)the use by, or application to a human of a cosmetic purchased from a hair salon, nail salon, beauty salon, spa, or other establishment that provides cosmetic treatment services for humans..(b)MisbrandingSection 602 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 362) is amended by adding at the end the following:(g)If it is not labeled as required under section 604(a)(1)..(c)Prohibited actSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:(fff)The failure to post a declaration on the internet website of any company manufacturing, distributing, or selling cosmetics for professional use as required under section 604(a)(2)..(d)ApplicabilitySections 604, 602(g), and 301(fff) of the Federal Food, Drug, and Cosmetic Act, as added by this section, shall apply beginning on a date that is determined by the Commissioner of Food and Drugs, but is not later than 18 months after the date of enactment of this Act. 7.Translation of and access to safety data sheets(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Labor shall issue a standard under section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) that requires the following:(1)Each manufacturer or importer selling any cosmetic for professional use shall—(A)obtain or develop a safety data sheet described in subsection (b) for each such cosmetic or personal care product that—(i)the manufacturer or importer produces or imports; and(ii)includes a hazardous chemical, or a product ingredient associated with any chemical hazard, that is classified as a health hazard in accordance with the criteria found in section 1910.1200(d) of title 29 of the Code of Federal Regulations, and any successor regulations; and(B)make the safety data sheet available on the manufacturer or importer’s website (in addition to any other required manner of making such sheet available) to distributors and employers, including owners of hair, nail, and beauty salons or spas or other establishments that provide cosmetic services for humans, in English, Spanish, Vietnamese, Chinese, Korean, and upon request other languages.(2)Each distributor of a cosmetic or personal care product for professional use shall distribute and provide safety data sheets described in subsection (b) in the same manner as a distributor of a chemical hazard is required to distribute and provide safety data sheets under section 1910.1200(g) of title 29, Code of Federal Regulations, or any successor regulations.(3)Each employer, including any operator of a salon or other establishment described in paragraph (1)(B), shall—(A)have a safety data sheet in the workplace for each cosmetic or personal care product for professional use that is used in the course of the employer’s business;(B)make such safety data sheet available to all employees of the employer who are exposed or use the product to the same extent and in the same manner as safety data sheets are required to be made available under section 1910.1200(g) of title 29, Code of Federal Regulations, or any successor regulations; and(C)upon request, provide employees with translations of such safety data sheet in other languages, including Spanish, Vietnamese, Chinese, Korean, and upon request other languages.(b)Contents of safety data sheetA safety data sheet for a cosmetic or personal care product for professional use described in this section shall—(1)contain the information required in a safety data sheet under section 1910.1200(g) of title 29, Code of Federal Regulations, or any successor regulations, for each hazardous chemical, or product ingredient associated with any chemical hazard, described in subsection (a)(1)(A)(ii); and(2)include the following statement: This safety data sheet is also available in multiple languages by contacting the manufacturer, using the contact information provided on this sheet..(c)DefinitionsIn this section:(1)IngredientThe term ingredient means an intentionally added chemical in a cosmetic that has a technical or functional effect, including—(A)the breakdown products of an intentionally added chemical that also have a functional or technical effect in the cosmetic;(B)a fragrance, flavor, preservative, or colorant (and the components thereof); and(C)any individual component that the Secretary deems an ingredient for purposes of this section.(2)ManufacturerThe term manufacturer means the entity that produces ingredients or combines one or more ingredients to produce a cosmetic product.(3)Professional use definedThe term professional use has the meaning given to such term in section 604 of the Federal Food, Drug, and Cosmetic Act, as added by section 6.8.Interagency Council on Cosmetic Safety(a)In generalThe Secretary of Health and Human Services shall establish and maintain an Interagency Council on Cosmetic Safety for the purpose of sharing data and promoting collaboration on cosmetic safety and generating solutions to address the adverse health effects experienced by women and girls of color and professional nail, hair, and beauty salon workers because of using or working with unsafe chemicals in cosmetics and personal care products.(b)CompositionThe members of the Interagency Council shall consist of the following:(1)The Commissioner of Food and Drugs (or the Commissioner’s designee).(2)The Director of the National Institute of Environmental Health Sciences (or the Director’s designee).(3)The Director of the Centers for Disease Control and Prevention (or the Director’s designee).(4)The Assistant Secretary of Labor for Occupational Safety and Health (or the Assistant Secretary’s designee).(5)The Administrator of the Environmental Protection Agency (or the Administrator’s designee).(6)The Administrator of the Small Business Administration (or the Administrator’s designee).(7)The Secretary of Labor (or the Secretary’s designee).(c)Use of data from Federal sourcesFor purposes of this section, the Secretary, as appropriate, shall request and utilize ingredient and cosmetic toxicity, use, and exposure data from other Federal agencies.(d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall make publicly available and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report including—(1)a summary of data shared with the Interagency Council by other Federal agencies;(2)a listing and description of the Secretary’s use of ingredient, toxicity, and exposure data from other Federal agencies that was found to be relevant to cosmetic use; and(3)recommended research, occupational health, small business assistance, public information, and other strategies to reduce potentially unsafe exposures to cosmetic chemicals.(e)DefinitionsIn this section:(1)The term ingredient means an intentionally added chemical in a cosmetic that has a technical or functional effect, including—(A)the breakdown products of an intentionally added chemical that also have a functional or technical effect in the cosmetic;(B)a fragrance, flavor, preservative, or colorant (and the components thereof); and(C)any individual component that the Secretary deems an ingredient for purposes of section.(2)The term Interagency Council means the Interagency Council on Cosmetic Safety.(3)The term salon worker means a cosmetologist, nail technician, barber, or esthetician who applies or administers a cosmetic within the scope of their business practices.(4)The term Secretary means the Secretary of Health and Human Services.9.Inclusion of communities of color in ingredient reviewChapter VI of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.), as amended by section 6, is further amended by adding at the end the following: 605.Inclusion of communities of color in ingredient review(a)In generalThe Secretary shall establish and implement a process to evaluate cosmetics (including nonfunctional constituents and ingredients) marketed to and used by women and girls of color to ensure that such cosmetics are in full compliance with the requirements of this chapter.(b)Process requirementsThis process established under subsection (a) shall include—(1)issuing guidance on the process;(2)selecting cosmetics, nonfunctional constituents, and ingredients for evaluation under such process, including those linked to adverse health effects in women and girls of color;(3)review of the relevant scientific evidence, clinical studies, data, or other information; and(4)convening a public meeting with respect to each cosmetic, nonfunctional constituent, and ingredient that is selected for evaluation.(c)Advisory committee(1)In generalThe Secretary shall maintain a permanent advisory committee to advise the Secretary in connection with the process under this section.(2)MembershipThe members of such advisory committee shall include—(A)the Deputy Assistant Secretary for Minority Health (or the Deputy Assistant Secretary’s designee); and(B)individuals from nonprofit organizations representing women of color and professional nail, hair, and beauty salon workers.(d)DefinitionsIn this section:(1)The term ingredient has the meaning given to such term in section 604. (2)The term nonfunctional constituent means a chemical that has no functional or technical effect on the product or ingredient and is present—(A)as an incidental component of an intentionally added ingredient;(B)as a breakdown product of an intentionally added ingredient;(C)as a byproduct of the manufacturing process;(D)due to the storage of primary substances; or(E)due to the instability of the packaging.(3)The term salon worker means a cosmetologist, nail technician, barber, or esthetician who applies or administers a cosmetic within the scope of their business practices..